       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 1 of 21




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                  CIVIL ACTION

             Plaintiff

      v.

SUSQUEHANNA COUNTY


             Defendant                        No. 3:17-CV-2183-MEM

  BRIEF IN SUPPORT OF PLAINTIFF’S MOTIONS FOR SANCTIONS
 PURSUANT TO FED. R. CIV. P 37 and FED R. CIV. P. 11 and MOTION
 FOR JUDGMENT ON THE PLEADINGS PURSUANT TO FED R. CIV. P
                              12
                                      FACTS
           Facts Relative to Plaintiff’s Motion for Sanctions – Rule 37
      On or about August 17, 2018, the undersigned served defense counsel with a

Request for Production of Documents. The request, at Request 1, sought “Any and

all documents pertaining to the Plaintiff, Robert Stoud, including, but not limited

to, his personnel file.” The Defendant submitted its response to the document

request on September 10, 2019.

      On July 27, 2020, this Court entered an Order (Doc. 60) allowing limited

discovery to take place subsequent to the Court’s discovery deadline. The July 27,

2020 Order allowed the parties to conduct discovery limited to the allegations

contained in Michael Giangrieco’s complaint. Giangrieco’s complaint alleged that
                                          1
          Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 2 of 21




in response to an EEOC complaint filed by the Plaintiff, Robert Stoud, the

Defendant, County of Susquehanna, filed false documents with the EEOC.

      On December 8, 2020, at a deposition of former Susquehanna County

Commissioner Mary Ann Warren, it was discovered that the deponent, along with

fellow Commissioner Alan Hall and Director of Human Resources Jeanne Conklin,

sent letters and/or emails to insurance adjusters at the County Commissioners

Association of Pennsylvania (CCAP). CCAP provides the insurance coverage for

the Defendant as it pertains to the instant case.

      Former Commissioner Warren indicated that the aforementioned letters

and/or emails sent to the CCAP insurance adjusters related to the “many

inaccuracies” and falsehoods contained in a position paper that was submitted to

the Equal Employment Opportunity Commission (EEOC) in response to the

complaint submitted by the Plaintiff herein.

      At said deposition on December 8, 2020, James Hailstone, Esquire, counsel

for the Defendant indicated he was unaware of the aforementioned letters and/or

emails.

      On December 9, 2020, the undersigned received from Attorney Hailstone

three letters and/or emails from Susquehanna County Commissioners, Mary Ann

Warren and Alan Hall, as well as County Human Resources Manager Jeanne

Conklin outlining known falsehoods and inaccuracies in the Defendant’s filed
                                           2
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 3 of 21




response to the Plaintiff’s EEOC complaint. These letters and/or emails were sent

from the authors to Susquehanna County’s insurance claim adjusters at CCAP.

      In a deposition conducted on December 10, 2020, Commissioner Alan Hall

indicated that he forwarded his letter to Defendant’s counsel James Hailstone via

email more than one year ago.

      On Friday, December 11, 2020, without request or communication from

Plaintiff or his counsel, Susquehanna County Commissioner Alan Hall delivered

an envelope with four documents in it to the Plaintiff’s home.

      Upon receipt of the four documents, Plaintiff called Commissioner Hall

regarding said documents and Commissioner Hall stated to Plaintiff:

      “I am tired of all the lying and covering up. I want to make sure that I

      am providing all the information that was requested of me at the

      deposition. Being that it is three years later, I forgot that there were

      more documents than I said until I went back and checked.”

Stoud indicates that Commissioner Hall then stated that all of the documents were

sent by him to CCAP and Attorney Hailstone over one year ago.

      On Sunday, December 13, 2020, without request or communication from the

undersigned attorneys, Commissioner Alan Hall sent Attorney Gerard Karam an

email wherein additional letters were attached. Commissioner Hall in his email to

                                           3
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 4 of 21




Karam expressed concern that these documents had not been supplied to the

undersigned and indicated he did not “want to be part of a lie or coverout.” He

went on to say that the documents were first sent to CCAP and then on later date

sent to Attorney Hailstone.

      On December 13, 2020, Commissioner Hall forwarded a second email to

Karam indicating the documents in question were sent to CCAP on June 6, 2017.

Attorney Karam did not respond to said emails. Attorney Hailstone was notified of

said emails on December 14, 2020.

      Commissioner Hall called Attorney Karam at his office on December 14,

2020. Prior to any conversation, Attorney Karam informed Commissioner Hall he

could not speak with him because Commissioner Hall is an employee of

Susquehanna County who is represented by Attorney Hailstone. As such, no

substantive conversation occurred. The letters provided by Commissioner Hall

were never turned over to Plaintiff’s counsel by the defense.

      It should be noted that Exhibits B through G in Plaintiff’s Motion, which

were concealed from the Plaintiff for over 15 months, not only revealed falsehoods

in Defendant’s EEOC filing, but also had the majority of Susquehanna County

Commissioners confirm the allegations contained in Plaintiff’s United States

District Court complaint. Thus the apparent motivation to conceal these

documents.
                                         4
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 5 of 21




      These letters and/or emails provided to Plaintiff’s counsel on December 9,

2020 and the documents delivered by Commissioner Hall on December 11, 2020

should have been provided in response to the Plaintiff’s Request for Documents on

September 10, 2019, but were omitted in Defendant’s response.

          Facts Relative to Plaintiff’s Motion for Sanctions – Rule 11

      Claims under Title VII must begin with a complaint filed with the EEOC.

Part of the reasoning Title VII claims begin with a complaint filed to the EEOC is

to resolve cases prior to a District Court filing, so as not to overburden the Courts

and allow Courts to run efficiently as well as preventing unnecessary costs, delay,

and stress to claimants.

      The Defendant’s false filing as is evidenced by the letters from a majority of

the Susquehanna County Commissioners prevented any fair ruling or potential

resolution at the EEOC level. It is noted that while Commissioner Warren and

Commissioner Hall are a majority for these matters, they are not members of the

same political party.

      Defendant responded to the Plaintiff’s EEOC filing with a false response

filing (See Exhibit K of Plaintiff’s Motion).

      Defendant was put on notice in writing that their EEOC filing was false by a

majority of the County Commissioners of Susquehanna County and the County’s



                                           5
        Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 6 of 21




Human Resource Manager. Defendant improperly concealed these documents from

Plaintiff.

       CCAP’s and Defendant’s scienter regarding the false EEOC response is

further evidenced by a November 1, 2016 letter sent from County Solicitor

Michael Giangrieco, as directed by the majority County Commissioners to

Commissioner Elizabeth Arnold See Exhibit L of Plaintiff’s Motion). Said letter

concludes that Commissioner Arnold’s behavior towards Plaintiff was retaliatory

and created a hostile work environment. Importantly, said letter states it was only

sent after discussion with CCAP’s and the Defendant’s counsel.

       The Defendant’s false filing to the EEOC led to this lawsuit being filed in

the United States District Court for the Middle District of Pennsylvania. Had the

Defendant corrected their false EEOC filing as they were begged to do so by a

majority of the County Commissioners of Susquehanna County, and the County’s

Human Resource Manager, this matter likely never would have necessitated a

District Court filing.

       Comparing the Defendant’s false EEOC response with the letters from the

majority of the County Commissioners of Susquehanna County and the Human

Resources Manager, the falsehoods not corrected include, but are not limited to,

the following:



                                          6
Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 7 of 21




  a. The EEOC response indicates Stoud did not want to work with

     Commissioner Arnold. The attached letters and emails state that

     Stoud was more than willing to work with Commissioner Arnold and

     developed strategies and made every effort to work with and get along

     with Commissioner Arnold. The majority Commissioners were clear

     that Commissioner Arnold personally disliked Plaintiff and not vice

     versa.

  b. The EEOC response portrays the chain of command policy as being

     created by Stoud. The attached letters and emails indicate that the

     chain of command policy comes from, and is implemented by, the

     County Commissioners.

  c. The EEOC response indicates that Plaintiff requested his demotion to

     the position of Deputy Chief Clerk. This allegation is proven false by

     the attached letters and/or emails.

  d. The EEOC response states that on more than one occasion Plaintiff

     refused to brief Commissioner Arnold. The response portrayed this as

     Stoud’s inability to get along with Arnold. The attached letters and/or

     emails indicate that Arnold rarely attended daily briefings and that the

     majority of the Commissioners directed Stoud not to give Arnold her



                                  7
Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 8 of 21




     own private briefings in order to encourage Arnold to go to the

     briefings.

  e. The EEOC response says it serves as Susquehanna County’s position

     statement. A governing majority of the County Commissioners

     disagreed with this statement and the contents of the response. This

     false response was submitted based on what is financially best for

     CCAP and not on what the truth is as per the governing majority of

     County Commissioners.

  f. The majority Commissioners made it clear to CCAP and the

     Defendant that all policies and direction are the responsibility of the

     governing majority of the County Commissioners. Paragraph 8 of

     CCAP’s and Defendant’s response is replete with falsehoods

     regarding systems and policies created by Stoud. CCAP and

     Defendant were put on notice by the governing majority that these

     systems and policies were put in place by the County Commissioners.

  g. Paragraph 5 of the response gives the false impression that Mr. Ely

     made only one attempt to kiss Maggie McNamara. Indeed there were

     2 attempts.

  h. CCAP’s and Defendant’s response indicates that power given to the

     Chief Clerk creates tension in the relationship with the
                                  8
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 9 of 21




              Commissioners. The governing majority of Commissioners make it

              clear that much of the Chief Clerk’s power or authority comes from

              the Pennsylvania County Code and that the power and authority of the

              Chief Clerk does not create tension.

          i. CCAP’s and Defendant’s response states Stoud was given carte

              blanche by previous Commissioners. The governing majority of

              Commissioners indicate this is false as Plaintiff always followed the

              directives and policies of the Commissioners and did not act

              independently.

   The exhibits attached to Plaintiff’s Motion show a troubling pattern of the

Defendant and CCAP conspiring to disregard the truth at all costs in order to

defend the illegal conduct of one Commissioner. The concealing of these letters

and the failure to correct the false federal EEOC filing is in furtherance of this

conspiracy.

   The bad faith intent of the Defendant and CCAP is further evidenced by the

following:

              a. In the letter attached hereto as Exhibit C, former Commissioner

                 Mary Ann Warren stated the following in describing a meeting she

                 had with the Defendant’s former counsel and author of the EEOC


                                           9
      Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 10 of 21




                response: “When I told the truth of what I’d witnessed, she yelled

                at me for siding with Stoud.”

             b. In the letter attached to Plaintiff’s Motion as Exhibit D, Jeanne

                Conklin, in describing a phone call with CCAP adjusters, indicated

                “at times, I felt that they were trying to manipulate my words to

                paint a skewed version of the truth.”

             c. In a conversation with Plaintiff on December 11, 2020,

                Commissioner Alan Hall stated: “I am tired of all the lying and

                covering up.”

      The Defendant has had ample opportunity to amend its false filing with the

EEOC and has failed to do so. Defendant’s and CCAP’s failure to correct a false

federal filing and to continue to convey falsehoods warrants sanctions.

      Facts Relative to Plaintiff’s Motion for Judgment on the Pleadings

      On or about August 6, 2018, this Court issued an Order (Doc. 21) that, inter

alia, required the Defendant, Susquehanna County, to file its answer to the

Plaintiff’s District Court Complaint within 14 days of the date of said Order. The

deadline for the Defendant’s response was August 20, 2018. As of the filing of

the Motion and this Brief, Defendant has yet to file its answer.




                                         10
      Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 11 of 21




                           QUESTIONS PRESENTED
      Question Presented: Whether Defendant violated Fed. R. Civ. P. 37 by

concealing relevant evidence and is subject to sanctions by the Court.

      Suggested Answer: In the affirmative.

      Question Presented: Whether Defendant violated Fed. R. Civ. P. 11 by

filing a false response with the EEOC and is subject to sanctions by the Court.

      Suggested Answer: In the affirmative

      Question Presented: Whether Plaintiff is entitled to judgment on the

pleadings due to Defendant’s failure to file an answer to the Complaint in this

matter.

      Suggested Answer: In the affirmative.

                                   ARGUMENT

    DEFENDANT’S VIOLATION OF Fed. R. Civ. P. 37(c) WARRANTS
           SANCTIONS AGAINST THE DEFENDANT
      Fed. R. Civ. P. 37(c) allows for sanctions if a party fails to provide

information.

      It is submitted that the 15 month concealing of these documents, and the less

than voluntary production of said documents, warrants sanctions against the

Defendant.

                                          11
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 12 of 21




      Two overarching standards guide the exercise of discretion when it comes to

the imposition of sanctions: First, any sanction must be “just”; second, the sanction

must be specifically related to the particular “claim” which was at issue in the

Order to provide discovery. Ins. Corp. of Ireland, Ltd. v. Compagnie Des

Bauxites, 456 U.S. 694, 707 (1982).

      Within the context of these two overarching principles, the court is to assess

the culpability of the offending party and the prejudice to the party

seeking sanctions. See, Estate of Spear v. Commissioner of Internal Revenue, 41

F.3d 103, 111 (3d Cir. 1994).

      The court has a variety of sanctions it may impose, depending upon the

degree of culpability and the extent of the prejudice. See Fed. R. Civ. P. 37(b)(2).

The more severe the sanction, the greater the culpability and/or the prejudice must

be. Estate of Spear, 41 F.3d at 111.

      The sanctions levied by this Court should include, but not be limited to, the

following:

                   a. Direct that the designated facts regarding Defendant’s

                       violations of Title VII and the Pennsylvania Human

                       Relations Act as to retaliation and hostile work environment

                       be taken as established for purposes of this action, as the

                       Plaintiff claims;
                                           12
      Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 13 of 21




                   b. Prohibit the Defendant from opposing Plaintiff’s evidence of

                      Defendant violating Title VII and the Pennsylvania Human

                      Relations Act as to retaliation and hostile work environment

                      or from introducing facts in rebuttal into evidence;

                   c. Prohibiting the Defendant from opposing or presenting

                      evidence in opposition to the documents that were

                      concealed;

                   d. Informing the jury of the concealment of the documents;

                   e. Finding that the conduct of the Defendant was willful,

                      outrageous, wanton, malicious, oppressive, and/or in

                      reckless disregard of the Plaintiff’s rights for the purposes of

                      punitive damages.

                   f. Rendering a default judgment against the Defendant.

                   g. Attorney’s fees.

      As outlined above, the Defendant knew of the existence of these letters

and/or emails provided to Plaintiff’s counsel on December 9, 2020 and the

documents delivered by Commissioner Hall on December 11, 2020 at the time of

the September 10, 2019 discovery response, but failed to provide the same or

identify the same and assert any privilege preventing disclosure. The failure to



                                          13
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 14 of 21




provide the documents or identify them as privileged is a violation of Rule 37

which warrants sanctions against the Defendant for concealing evidence.

      Assuming, arguendo, the Defendant learned of the existence of the aforesaid

letters and/or emails provided to Plaintiff’s counsel on December 9, 2020 and the

documents delivered by Commissioner Hall on December 11, 2020 after the

September 10, 2019 response, it had a duty to provide the same or identify the

same and assert any privilege preventing disclosure. The Defendant, however, did

not comply with its ongoing duty under the discovery rules to supplement its

response. Even under this scenario, sanctions are warranted against the Defendant.

      It is submitted that the reason the Defendant did not provide the letters

and/or emails provided to Plaintiff’s counsel on December 9, 2020 and the

documents delivered by Commissioner Hall on December 11, 2020 or identify

them as privileged is because the content of these letters affirm the allegations

contained in Plaintiff’s complaint.

      Therefore, because of the Defendant’s violation of Rule 37, the Court should

enter sanctions against the Defendant as requested in Plaintiff’s motion.

      DEFENDANT’S VIOLATION OF Fed. R. Civ. P. 11 WARRANTS
             SANCTIONS AGAINST THE DEFENDANT

      According to Fed. R. Civ. P. 11(b), by presenting to the court a pleading,

written motion, or other paper – whether by signing, filing, submitting, or later

                                          14
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 15 of 21




advocating it – an attorney or unrepresented party certifies that to the best of the

person’s knowledge, information, and belief, formed after an inquiry reasonable

under the circumstances:

                           a. It is not being presented for any improper purpose,

                              such as to harass, cause unnecessary delay, or

                              needlessly increase the cost of litigation (herein,

                              Plaintiff’s counsel has made great efforts with

                              Defendant to amicably resolve all matters relating to

                              sanctions motions);

                           b. The claims, defenses, and other legal contentions are

                              warranted by existing law or by a nonfrivolous

                              argument for extending, modifying, or reversing

                              existing law or for establishing new law;

                           c. The factual contentions have evidentiary support, or if

                              specifically so identified, will likely have evidentiary

                              support after a reasonable opportunity for further

                              investigation or discovery; and

                           d. The denials of factual contentions are warranted on

                              the evidence or, if specifically so identified, are

                              reasonably based on belief or a lack of information.
                                          15
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 16 of 21




      Pursuant to Fed. R. Civ. P. 11(c)(1), if, after notice and reasonable

opportunity to respond, the court determined that Rule 11(b) has been violated, the

court may impose an appropriate sanction on any attorney, law firm, or party that

violated the rule or is responsible for the violation.

      Under Fed R. Civ. P. 11(c)(4), a sanction under Rule 11 must be limited to

what suffices to deter repetition of the conduct or comparable conduct by other

similarly situated. The sanction may include nonmonetary directives; an order to

pay a penalty into court; or, if imposed on motion and warranted for effective

deterrence, an order directing payment to the movant of part or all of the

reasonable attorney’s fees and other expenses directly resulting from the violation.

      The guiding purpose in fixing Rule 11 sanctions is fashioning a sanction

adequate to deter undesirable future conduct. DiPaolo v. Moran, 407 F.3d 140 (3d

Cir. 2005).

      As set forth above and in Plaintiff’s Motion, there is overwhelming evidence

that the Defendant submitted a false response to the EEOC, which, in turn, led to

the filing of this lawsuit. The letters included with Plaintiff’s Motion from the

majority of the Susquehanna County Commissioners prevented any fair ruling or

resolution with the EEOC. Defendant was put on notice, in writing, by a majority

of the County Commissioners and the County’s Human Resource Manager that the

EEOC filing was false and yet did nothing to correct it.
                                           16
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 17 of 21




       Had the Defendant corrected the false EEOC filing as they were implored to

do by a majority of the County Commissioners of Susquehanna County, and the

County’s Human Resource Manager, this matter likely never would have

necessitated a District Court filing.

       The conduct of the Defendant’s and CCAP runs afoul of Pennsylvania’s

Unfair Insurance Practices Act (UIPA), 40 P.S., 1171.1, et seq. The UIPA’s

original intent was to regulate “general business practice” but did not provide for

private causes of action. However, the courts have seen fit “that in determining

whether bad faith exists, courts may look to the requirements of the UIPA and

other statutes and regulations governing insurance matters.” Romano v.

Nationwide Mutual Fire Insurance Co. 435 Pa. Super. 545 (1994).

       “Although the trial court lacks the requisite jurisdiction to impose sanctions

under the various provisions of the UIPA and insurance regulations, we find that

the rules of statutory construction permit a trial court to consider either sua sponte

or upon the request of a party, the alleged conduct constituting violations of the

UIPA or the regulations in determining whether an insurer… acted in ‘bad faith’”.

Id.

       Among the specific unfair or deceptive practices provided in the UIPA, are,

inter alia:



                                          17
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 18 of 21




   a. Not attempting in good faith to effectuate prompt, fair and equitable

      settlements of claims in which the company’s liability under the policy has

      become reasonably clear.

40 P.S. § 1171.5.

      Here, CCAP and the Defendant made no good faith attempt to settle

Plaintiff’s claim despite the overwhelming evidence in its possession. Instead it

submitted a knowingly false filing to the EEOC, which led to this litigation. The

Defendant went even further by then concealing the evidence that is favorable to

the Plaintiff’s claim.

      Therefore, because of the Defendant’s violation of Rule 11, the Court should

enter sanctions against the Defendant as requested in Plaintiff’s motion.

    PLAINTIFF IS ENTITLED TO JUDGMENT ON THE PLEADINGS

      According to Fed. R. Civ. Proc. Rule 8(b)(6), an allegation – other than one

relating to the amount of damages – is admitted if a responsive pleading is required

and the allegation is not denied. See also, Petrunich v. Sun Bldg. Sys., No. 3:CV-

04-2234, 2006 U.S. Dist. LEXIS 69043 (M.D. Pa. Sep. 26, 2006). Pursuant to Fed

Rules Civ. Proc. Rule 12(c), a party may move for judgment on the pleadings after

the pleadings are closed and early enough not to delay trial.

      Pursuant to this Court’s Order (Doc. 21) dated August 6, 2018, Defendant

was to file its answer to the Plaintiff’s Complaint within 14 days of the date of said
                                          18
       Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 19 of 21




Order. The deadline for the Defendant’s response was August 20, 2018. The

pleading deadline is closed.

      A review of the docket of this case makes clear that the Defendant did not

file an answer by the August 20, 2018 deadline or even as of the filing of this brief.

      It is believed that the Defendant did not file its answer because it filed a false

answer with the Equal Employment Opportunity Commission (EEOC) related to

the Plaintiff’s claims filed thereto. Defendant was put on notice in writing of the

false claims in their federal EEOC filing by a majority of the County

Commissioners in Susquehanna County and the Chief of Human Resources of

Susquehanna County, yet the Defendant did not amend the false federal filing.

      It is submitted that no answer was filed in this matter because the content of

the letters attached to the Plaintiff’s Motion as exhibits would require admissions

to many allegations made in the Plaintiff’s Complaint.

      Given the Defendant’s failure to file an answer and Defendant’s

concealment of evidence as outlined above, judgment on the pleadings should be

entered in favor of the Plaintiff.




                                          19
      Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 20 of 21




                                CONCLUSION

      For the foregoing reasons, Plaintiff’s Motions for Sanctions and Motion for

Judgment on the Pleadings should be granted.




                                             Respectfully Submitted:

                                             /s/ Gerard M. Karam, Esquire
                                             Gerard M. Karam, Esquire
                                             Bar I.D. # PA 49625
                                             gmk@mkpvlaw.com

                                             /s/ Christopher J. Szewczyk, Esquire
                                             Bar I.D. # PA 306689
                                             cjs@mkpvlaw.com
                                             Mazzoni, Karam, Petorak, and
                                             Valvano
                                             321 Spruce Street - Suite 201
                                             Scranton, PA 18503
                                             P: (570) 348-0776
                                             F: (570) 348-2755
Date: January 4, 2021




                                        20
      Case 3:17-cv-02183-MEM Document 94 Filed 01/04/21 Page 21 of 21




                            CERTIFICATE OF SERVICE



      I, Gerard M. Karam, Esquire, hereby certify that I have served a true and

correct copy of the foregoing document via electronic service/ECF system on the

4th day of January, 2021.




                                             /s/ Gerard M. Karam, Esquire
                                             Gerard M. Karam, Esquire




                                        21
